Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The response filed on March 23, 2021 is acknowledged.  Three pages of amended specifications were received on March 23, 2021.  The amended specifications are reviewed and acceptable to correct specification objections in the original disclosure, however they do not correct drawing objections in the original disclosure. 
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 8/20/2019 was filed on the application filing date of 8/20/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Item #54 
Item #56  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,817,551 to Williams et al. (“Williams”) in view of US PGPUB 2020/0107496 to Gray et al. ("Gray").
	Regarding Claim 1, Williams teaches (Figure 2) a spreader for spreading a material (Col. 5 lines 63-64 “When used in the plural bin arrangement as described, this preferred convertible spreader provides for user control of materials release”) comprising:
	 a first hopper (62; Col. 5 line 1 “A primary bin”) having first side walls (4 and 6; Col. 5 line 2 “a first 4 and second 6 primary bin side wall”) and first end walls (2 and 16; Col. 5 lines 1-3 “primary bin removable rear wall”) forming a first lateral enclosure for receiving a first material (62; Col. 5 line 1 “A primary bin 6”), and 
	a second hopper selectably receivable in the first hopper (48, Col. 5 line 12 “an insert48 (FIG.3(b) overall) is mounted in the primary bin 62. The insert 48 comprises a Secondary conveyor or conveyance means 12 disposed at the bottom of a Secondary bin”), the second hopper having second side walls (22 
	the spreader assembly having a pair of bladed rotating discs (13, Col. 5 lines 50-52 “spinner”) for evenly distributing the first material and the second material onto a surface;
	wherein in preparation of receiving the second hopper in the first hopper, one of the second hopper end walls (20) replaces a corresponding first end wall (16) of the first hopper (Col. 5 lines 10-12, “the primary bin removable rear wall 16 is removed and an insert 48 (FIG.3(b) overall) is mounted in the primary bin”).
	Regarding Claim 1, Williams fails to teach:
	 a pair of first dispensers,  each first dispenser of the pair of first dispensers defining a corresponding first spread section for dispensing the first material from the first hopper; and
	a pair of second dispensers, each second dispenser of the pair of second dispensers defining a corresponding second spread section for dispensing the second material from the second hopper; 
	wherein each first dispenser of the pair of first dispensers provides the first material to a spreader assembly, and each second dispenser of the pair of second dispensers provides the second material to the spreader assembly;
	wherein each first dispenser of the pair of first dispensers and each second dispenser of the pair of second dispensers are selectively operable independently of one another.
	However, Gray discloses (Figure 2) a spreader for spreading particulate matter (10, paragraph 0030 line 2 “boom spreader 10 for spreading solid particulate material) having two bins (14,16) for containing two types of particulate materials (paragraph 0030 line 5) with a pair of first dispensers, each first dispenser of the pair of first dispensers defining a corresponding first spread section for dispensing the first material from the first hopper (Figure 1, #31 and #32, Paragraph 0033 lines 2-6 “a metering 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the two hoppers in the spreader of Williams to have two corresponding pairs of dispensers with each dispenser independently operable of one another as taught by Gray for the purpose of being able to individually transport and control the spread of one type of material at a time and to apply particulate material to only one side of the spreader.  One of ordinary skill in the art would look to the boom spreader of Gray to modify the disc spreader of Williams because they are both from the field of agricultural spreaders that disperse two different materials.  Furthermore, they are also analogous art because Williams further discloses that means for spreading 
	Regarding Claim 3, Williams in view of Gray shows structure to achieve the function of at least one first dispenser of the pair of first dispensers continuously operating during operation of each second dispenser of the pair of second dispensers.  
	Per MPEP 2114 II “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.”
	Gray discloses a spreader wherein each first dispenser of the pair of first dispensers and each second dispenser of the pair of second dispensers are selectively operable independently of one another (Paragraph 0033, lines 3-4 “second set of two independently controllable endless belts” and lines 10-13 “The sets of endless belts 31, 32 and 33, 34 may be operated serially to meter one type of particulate material at a time, or simultaneously to meter two types of particulate material at the same time”) for the purpose of metering one type of particulate matter at a time or metering two types of particulate material at the same time and to apply particulate material to only one side of the spreader.  By having the structure to selectively control each dispenser, Williams in view of Gray has the structure required for at least one first dispenser of the pair of first dispensers continuously operating during operation of each second dispenser of the pair of second dispensers.
	Regarding Claim 4, Williams in view of Gray further discloses wherein the pair of bladed rotating discs have a width less than a width of each of the first hopper and the second hopper (See Williams .

    PNG
    media_image1.png
    564
    559
    media_image1.png
    Greyscale

Response to Arguments
	Applicant's arguments filed 03/23/2021 have been fully considered.  
	The Examiner rejected claims 2-3 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter for which the inventor or joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.  Applicant has canceled claim 2 and amended dependency of claim 3 to depend from claim 1, thereby rendering the rejections under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112 moot.

	Applicant argues that by virtue of the fundamentally different principles of operation between a rotating disc spreader and a boom spreader, one skilled in the art would not be motivated to look to combine the "boom" spreader of Gray with a spreader utilizing a pair of rotating discs.  Examiner respectfully submits that this argument is not persuasive, as one of ordinary skill in the art would look to the boom spreader of Gray to modify the disc spreader of Williams because they are both from the field of agricultural spreaders that disperse two different materials.  Furthermore, they are also analogous art because Williams further discloses that means for spreading includes booms (Col. 9 Lines 62-65).  Additionally, Gray is pertinent to a problem suggested by Williams of covering specific targeted areas with particulate matter (Col. 7, lines 66-67 “it is often desirable to release materials at a side position, such as at the left of a vehicle”) and modifying Williams as taught by Gray helps solve this problem regardless of whether material is being spread using discs or a boom, thus modifying Williams as taught by Gray would not change the operation of Williams   
	Applicant submits that amended independent claim 1, and the claims that depend therefrom and include the features thereof are allowable.  Examiner submits that independent claim 1, and the claims that depend therefrom and include the features thereof are rejected under 35 U.S.C. 103 as noted above. 
	Applicant has amended the specification which was the subject of objection.  The specification is no longer objected to. 
	Applicant has stated that the specification has been amended to address objections to the drawing, however element numbers 54 and 56 are still not mentioned in the description, so the drawing is still objected to.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        April 1, 2021